IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION
GREG SOCK WELL PLAINTIFF
v. CIVIL ACTION NO. 3:19-cv-00004-GHD-RP

TOWN OF CALHOUN CITY, MISSISSIPPI and
TITO LOPEZ, In His Individual Capacity DEFENDANTS

ORDER GRANTING DEFENDANT TITO LOPEZ” MOTION TO DISMISS
Pursuant to a memorandum opinion entered this date, it is hereby ORDERED that:
(1) the Defendant Tito Lopez’ motion to dismiss [16] is GRANTED; and
(2) the Plaintiffs claims against the Defendant Tito Lopez are DISMISSED WITH

PREJUDICE; the Plaintiff's claims against the Defendant Town of Calhoun City,
Mississippi, shall proceed.

SE

4
SO ORDERED, this, the D day of August, 2019.

dp HQ nih

SENIOR U.S. DISTRICT JUDGE
